Credit Card Payment Receipt Page | of 1
Case 1:15-cv-06049-JSR Document 168-4 Filed 04/03/20 Page 1of1

100 Gold St, New York, NY 10038
212-863-7000

 

- Credit Card Payment Receipt

 

 
 

 

 

Customer Confirmation #: 3689518005
Date & Time: 11/29/2016 12:21:17 PM
AM REE O32 HPD Transaction #: 7052.
Grand Total: $49.20

Item Building ID / Transaction Type Unit Price Quantity ___ Line Total
1 MDR # | CERTIFIED COPIES (MDR) (RAU) 8 6 $48.00
Sub Total $48.00

Convenience Fee $1.20

Grand Total $49,20

 

The above Convenience Fee charge is for the convenience of this payment method. I understand that the fee is non-refundable.
My signature indicates acceptance of this Convenience Fee. I agree to pay above total amount according to card issuer agreement.

oO 4
oR Le
Cardholder’s Signature; “# CLtere

 

Thank you for your business!

http://gv-iis-pd10:8888/hpdepayments/ePayResponse.aspx 11/29/2016
